Citation Nr: 1726929	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for coronary artery disease (CAD) from July 9, 2009 to January 18, 2016. 

2. Entitlement to a disability rating in excess of 30 percent for coronary artery disease (CAD) from January 19, 2016. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel
 


INTRODUCTION

The appellant is a Veteran who served in the Air Force from November 1961 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Historically, in July 2009, the Veteran filed a claim for a rating increase. In a June 2011 rating decision, the RO confirmed and continued the 10 percent rating assigned. The Veteran was sent a notice of the denial by letter dated July 2011. In February 2012, the Veteran submitted a statement again requesting an increased rating for CAD. The RO treated the request as a new claim, and in an August 2012 rating decision, denied a higher rating. However, because it was received within one year following the date of notice of the denial, the Board viewed the document as a notice of disagreement rather than a claim. See 38 C.F.R. §§ 20.1100, 20.1103 (2016). Thus, the Board construed the July 2011 rating decision as the decision on appeal.  

Subsequently, in November 2015 the Board remanded the claim for evidentiary development. Thereafter, in a February 2016 rating decision, the RO granted an increase to a 30 percent rating effective January 19, 2016.  The claim has now been returned to the Board for appellate review.  

FINDINGS OF FACT

1. Prior to January 18, 2016, the Veteran's CAD was manifested by a workload of greater than 7 metabolic equivalents (METS) with dyspnea, fatigue, dizziness, and angina; with no evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram, or X-ray but with need of continuous medication.  

2. Since January 19, 2016, the Veteran's CAD was manifested by a workload greater than 5 METS but less than 7 METS with dyspnea and fatigue; with no evidence of syncope, congestive heart failure (CHF) or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 


CONCLUSIONS OF LAW

1. Prior to January 18, 2016, the criteria for an evaluation in excess of 10 percent for CAD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2016). 

2.  Since January 19, 2016, the criteria for an evaluation in excess of 30 percent for CAD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by an August 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The issue on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran was afforded VA examinations in October 2009, December 2013 and January 2016.  These examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

Also, VA obtained all service treatment and VA treatment records.  With regards to the private treatment records, in November 2015, the Board remanded the Veteran's claim to obtain any additional outstanding private treatment records and to provide the Veteran with a new VA examination.  Thereafter, the RO requested the Veteran to submit a release of information form for any additional private treatment records he wished the VA to obtain on his behalf.  In a January 2016 statement, the Veteran stated he had not provided the requested release of information form as he had already submitted the relevant records he wished to be considered in his appeal.  Further, the Board notes that the January 2016 VA examiner noted in the report that the Veteran's private physician had faxed the most recent private treatment records.  These records were not associated with the file in conjunction with the VA examination.  However, the January 2016 examiner noted the pertinent findings contained within those records in the body of the January 2016 VA examination report.  As such and considering that the Veteran specifically stated he did not wish the VA to obtain any additional records, the Board finds that there is no need to remand the appeal any further for the association of the outstanding private treatment records and will proceed with deciding the appeal.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for CAD is thus ready to be considered on the merits.

Legal Criteria and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 4.1, 4.2, 4.10.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, as discussed below, a staged rating is warranted.  

As noted above, the Veteran's CAD was evaluated as 10 percent disabling from prior to January 18, 2016, and 30 percent disabling beginning January 19, 2016 under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication required.

A 30 percent evaluation is warranted for a workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METS at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METS by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders; those rated under Codes 7000 through 7007, 7011, and 7015 through 7020 effective from October 6, 2006. See 38 C.F.R. 4.100. The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions: (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

Prior to January 18, 2016

Private medical treatment records of September 2009 show METS level of 8.5 on stress testing.  Additional records dated that same month, show the Veteran reported experiencing angina, shortness of breath, dizziness, fatigue and lethargy.  No congestive heart failure, history of heart attacks, and no surgery besides angioplasty and stent placements in 2006, were noted in the records. 

The Veteran was afforded a VA examination in September 2009. At the time, the Veteran reported a history of angina, fatigue, shortness of breath, dizziness and lethargy occurring intermittently as once a day, with each occurrence lasting one hour.  The Veteran denied any history of syncope attacks and congestive heart failure (CHF), Stress testing revealed a METS level of 8.5. An EKG revealed a right bundle branch block.  It was noted the Veteran required continuous medication for treatment of his CAD.

A private nuclear stress test of March 2012 shows METS level reached 10.1.  The LVEF was 65 percent which was noted to be within normal limits.  It was noted the Veteran denied any symptoms prior, during and after the test.  

A December 2013 VA examination notes that at the time, the Veteran reported he continues to take medication for his chest discomfort.  He endorsed dyspnea, chest pain and fatigue with exertion.  ON examination, the need for continuous medication was noted.  No myocardial infarction (MI) or CHF were reported, but arrhythmias were noted.  There was no cardiac hypertrophy or dilation.  No new stress test was conducted.  The examiner noted the findings of the March 2012 stress test and noted there had been no changes since.  The examiner found there was no impact on the Veteran's ability to work due to the CAD.

Additional private treatment records show that the Veteran has been in continuous need of medication for the treatment of his CAD.

In reviewing all the evidence of record, the Board finds that a 10 percent evaluation is appropriate for the period prior to January 19, 2016.  To warrant an increased disability rating, the evidence should show a workload of greater than 5 METS but not greater than 7 METS that results in dyspnea, fatigue, angina, dizziness, or syncope at that time.  However, the lowest the Veteran's METS reported prior to January 19, 2016 was 8.5 which is within the range of 7 to 10 METS as contemplated by the 10 percent rating schedule evaluation. See 38 C.F.R. § 4.104, Diagnostic Code 7005. Furthermore, the reported symptoms of angina, shortness of breath, dizziness and fatigue are specifically listed within the regulation under the 10 percent rating criteria. Finally, the Veteran's LVEF of 65 percent is above the 30 to 50 percent threshold contemplated in the regulation that would afford the Veteran a rating in excess of 30 percent. Thus, the Board finds that the competent evidence of record does not support a disability rating in excess of 10 percent prior to January 19, 2016. 

The Board has considered the Veteran's lay statements regarding the severity of his symptoms as reported in the various VA examinations and private treatment records.  However, as noted, the reported symptomatology is contemplated in the 10 percent disability rating and, therefore, do not provide a basis for an increased disability rating.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for CAD prior to January 19, 2016.  The benefit- of-the-doubt doctrine is therefore not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

From January 19, 2016

The Veteran CAD is rated as 30 percent disabling effective January 19, 2016.  Upon review of the evidence of record, the Board finds that a disability rating in excess of 30 percent from January 19, 2016 is not warranted.

At a January 2016 VA examination, the Veteran reported the need for continuous medication for treatment of his CAD.  No MI, CHF, arrhythmias, cardiac hypertrophy or cardiac dilation were noted.  The examiner noted that the most recent stress test from June 2014 (conducted by the private physician) was terminated due to symptoms that are not related to the cardiac condition.  The examiner noted interview based estimated METS level due solely to cardiac conditions was greater than 5 but less than 7 with symptoms of dyspnea, fatigue, and claudication on both legs. The examiner also noted that the Veteran had a recent myocardial perfusion test in 2014, with no evidence of ischemia and normal left ventricle wall motion and thickening. He also calculated LVEF level was 57 percent. 

Upon consideration of the evidence above, the Board finds that the competent evidence does not support a disability rating in excess of 30 percent since January 19, 2016. A higher evaluation is not warranted as the Veteran's CAD was not manifested by a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope. While the Veteran did experience the symptoms listed, his METS level solely due to his CAD was within the range contemplated by the assigned 30 percent disability rating.  Further, he was consistently noted not to have any CHF.  Finally, the LVEF level of 57 percent is above the 30 to 50 percent threshold contemplated in the regulation that would afford the Veteran a rating of 60 percent. 

The Board has considered the Veteran's lay statements from January 2016 where he reports his symptoms of difficulty breathing, fatigue, dizziness, feeling faint and chest pain. The Veteran is competent to report his symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board also finds the Veteran's statements to be fully credible. However, these symptoms are already contemplated by the assigned 30 percent disability rating and as such, do not provide a basis for the granting of a disability rating in excess of 30 percent. 


Finally, the Board notes that at no time throughout the appeal period has the evidence shown nor has the Veteran alleged that his CAD causes him to be unemployable.  Therefore the issue of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

For the foregoing reasons, the preponderance of the evidence is against a disability rating in excess of 30 percent since January 19, 2016 for the service connected CAD. The benefit- of-the-doubt doctrine is therefore not for application.  


ORDER

Entitlement to a rating in excess of 10 percent for CAD prior to January 19, 2016, is denied.  

Entitlement to a rating in excess of 30 percent for CAD, from January 19, 2016, is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


